Citation Nr: 1216736	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  08-37 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from March 1954 to February 1956. 

This case comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which found that new and material evidence had not been received sufficient to reopen the previously-denied claim of entitlement to service connection for a left hand disorder (lymphangitis). 

In November 2010, the Board found that new and material evidence had been received to reopen the Veteran's claim.  The issue of entitlement to service connection for a left hand disorder was remanded for further development.

The Board notes that the Veteran submitted additional evidence following the issuance of the February 2012 supplemental statement of the case.  However, the documents submitted do not pertain to the present claim.  Thus, this matter need not be remanded for additional consideration by the RO.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service treatment records, dated in April and May 1954, noted swelling of the left hand with no history of trauma.  The Veteran was diagnosed with cellulitis without lymphangitis, and he underwent an incision to drain an abscess on the thenar space of the left hand.


2.  The most probative medical evidence of record fails to demonstrate a nexus between any current disorder of the left hand and the Veteran's active service.


CONCLUSION OF LAW

A disorder of the left hand was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in November 2007, prior to the initial adjudication of his claims, informed the Veteran of the information necessary to substantiate his claim.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letter also included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board notes that, although the RO attempted to obtain records from the Social Security Administration (SSA), a VA Formal Finding, issued in February 2012, found that SSA disability records were unavailable for review.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio, supra.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following a November 2010 Board remand, the most recent VA examination was provided in February 2011 to ascertain whether the Veteran was diagnosed with a disorder of the left hand which was etiologically-related to his period of active service.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 VA examination report is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

Additionally, the Board finds there has been substantial compliance with its February 2011 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination.  The AMC later issued a supplemental statement of the case in February 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran seeks service connection for a disorder of the left hand, contending that he suffers from disorders of the left hand related to an in-service procedure to relieve swelling in the left hand in April 1954.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  
Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  This presumption is not for application in the present claim, as the Veteran was not diagnosed with arthritis of the left hand within the first post-service year.

At the outset, the Board notes that the evidence of record contains diagnoses for several left hand disorders, to include lymphangitis, trigger finger, and osteoarthritis.  Thus, element (1) of Hickson has been satisfied for this issue.  See Hickson, supra.

Turning to the question of in-service injury, service treatment records, dated in April 1954, reflect treatment for swelling of the left hand with no history of trauma.  The Veteran was diagnosed with cellulitis without lymphangitis.  He underwent an incision to drain an abscess on the thenar space of the left hand.  In May 1954, the Veteran was discharged from the hospital.  At that time, his left hand was asymptomatic.  A February 1956 separation examination indicated a normal clinical evaluation of the Veteran's upper extremities.  As in-service treatment reports noted a disorder of the left hand, the Board finds that Hickson element (2) has been satisfied in this instance.  See Hickson, supra.

As to crucial Hickson element (3), the Board notes that post-service, VA outpatient reports found that extremities were normal in April 2003.  The Veteran reported treatment for a disorder of the left hand, second finger, in May 2006.  However, in that same month, the Veteran denied joint pain , and his bilateral hands were asymptomatic.  In May 2008, the Veteran reported his in-service procedure, though no actual symptoms were noted.  Left hand swelling was reported in December 2010, with a flare-up of a left finger disorder 10 years prior, and degenerative changes were noted in January 2011.
Private treatment records include a June 2008 report which indicated a history of in-service treatment for a left hand thenar space abscess, with lymphangitis, as well as recurrent episodes of lymphangitis, with residual trigger finger of the left index finger and osteoarthritis of the left hand, since separation.  The provider noted current treatment for lymphangitis, left hand, recurrent, as well as current diagnoses of left index trigger finger and osteoarthritis of the left hand.  The provider stated that the condition was progressive and could aggravate other fingers on the hand.  Steroid treatment was provided for the trigger finger.  It was noted that the recurrence of lymphangitis on the left hand was responsible for manifestations such as trigger finger and osteoarthritis, and would be responsible for future changes of the left hand, to include osteomyelitis.  As noted above, however, service treatment reports dated in April and May 1954 specifically noted that the Veteran was diagnosed with an abscess without lymphangitis, contrary to the provider's recitation of the Veteran's in-service history.

The Veteran was afforded a VA examination in October 2008, at which time he presented with a history of swelling and pus of the left index finger and hand since April 1954.  On examination, he was diagnosed with osteoarthritis of the left hand, as well as left index trigger finger.  The examiner opined that there was no evidence of treatment for a left trigger finger, lymphangitis, or osteoarthritis for several years after service.  Further, the examiner surmised that arthritis was due to the natural process of aging.  With respect to the etiology of the left index trigger finger, the examiner referenced a medical treatise article and opined that the exact onset of trigger finger could not be determined, however it was noted that onset did not occur during the Veteran's period of active service.  With respect to recurrent lymphangitis of the left hand, the examiner opined that the disorder occurred several years after separation.  

Following a November 2010 Board remand, the Veteran was afforded an additional VA examination to address his claim for service connection in February 2011.  The examiner noted a review of the claims file.  The Veteran reported that he developed an infection in his left hand during his period of active duty, and that he subsequently had surgery to drain the infection while hospitalized.  Following that procedure, he stated that a decrease in range of motion had always been present in his left index finger, and that over the years he experienced swelling and a rash on the thenar eminence (the group of muscles on the palm of the hand at the base of the thumb).  He also reported redness and warmth on the index finger and, first dorsal interosseous area (space between fingers), and the mid-forearm, which occurred twice per week since 1954.  Other symptoms included pain, weakness, and stiffness.

It was noted that there was no history or trauma to the left hand.   Following an objective examination, there was no triggering of any finger of either hand with repetitive opening and closing.  There was tenderness to palpation, with no joint instability.  There was no swelling.  X-ray evidence revealed degenerative changes of the left hand, with contracture deformity of the interphalangeal joint of the second finger with adjacent soft tissue edema, as well as osteoarthritis of the distal fifth digit.  Ultimately, there was no evidence of left hand trigger finger, nor was evidence of swelling or lymphangitis present.  The Veteran was diagnosed with osteoarthritis of the left hand.

The examiner noted evidence of cellulitis of the left hand in 1954, treated by drainage and antibiotics.  It was further noted that the Veteran's condition improved with treatment, and that he was sent back to regular duty.  The examiner stressed that cellulitis was diagnosed without lymphangitis, and that his separation examination was normal as to the upper extremities.  The examiner opined that it was not likely that left hand osteoarthritis was incurred in, was due to, or was the result of the Veteran's period of active service, to include treatment for cellulitis.  In support of that opinion, he noted that there were no findings of continuance of symptoms in the medical records for more than 20 years after military service, and medical records six years following separation were silent for a diagnosis of any left hand disorder.  Instead, the evidence demonstrated that the Veteran was treated for an acute and transitory condition during service, with no current residuals.

As to x-ray findings of osteoarthritis, the examiner pointed out that both hands demonstrated similar findings, as well as the left knee and right shoulder.  No traumatic event was reported to his left finger during service, and it was noted that cellulitis has not been linked to degenerative joint disease.  As such, osteoarthritis of the left index finger was most likely due to the natural process of aging, and not a result of resolved cellulitis during service.  Further, there were no skin or lymph node manifestations at the time of the examination to support a diagnosis of left index trigger finger, contrary to the VA examination report of October 2008.  In fact, following a review of the complete record, the examiner remarked that there was no objective evidence of residuals, or any active presence of lymphangitis or trigger finger.  The examiner stated that, in his opinion, the diagnosis rendered in 2008 was not corroborated by objective findings, during or subsequent to the Veteran's military service.  

As to the Veteran's assertions that his current diagnoses are related to the 1954 incident, the United States Court of Appeals for the Federal Circuit held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent in this regard to relate observable symptomatology, such as pain or loss of motion, and the Veteran is competent to relate specific details of an in-service incident.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, however the Veteran has not been shown to be competent to determine the etiology of any currently-diagnosed disorder of the left hand.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

Further, the Board finds the credibility of the Veteran's statements that he has had recurrent left hand pain since the incident in 1954 to be lessened when considered with the record as a whole, in which the first post-service complaints of a left hand disorder within the claims file are dated more than two decades following active duty.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau; see also Buchanan.    

When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In this case, the Board affords little probative weight to the private treatment report of June 2008.  First, the provider inaccurately noted a history of cellulitis with lymphangitis during the Veteran's military service, as each service treatment report specifically stated that lymphangitis was not present.  Second, the examiner failed to include any rationale in support of the opinion linking a currently-diagnosed disorder, to include trigger finger, to the Veteran's period of active service (save for the erroneous restatement of service treatment records with regard to lymphangitis).  Third, the examiner failed to provide a rationale in support of his assertion that osteoarthritis was linked to a diagnosis of trigger finger, or that trigger finger was related to lymphangitis.  Finally, although a review of the record is not a requirement for a probative medical opinion, the opinion was not fully articulated or consistent with other evidence of record, to include service treatment reports.

Instead, the Board assigns the highest probative value to the VA examination report of February 2011.  The opinion was well-reasoned and supported by a detailed, complex rationale consistent with other evidence of record, to include an exhaustive review of service treatment reports, private medical records, and the prior VA examination report.  The examiner recounted the Veteran's 1954 incident in its entirety, noting however that there was no history of trauma to the left hand, there was no current diagnosis of trigger finger or lymphangitis, that in-service cellulitis was diagnosed without lymphangitis, that his separation examination was normal as to the upper extremities, and that osteoarthritis of the left index finger was most likely due to the natural process of aging, and not a result of resolved cellulitis during service.  He went on to note that diagnoses of lymphangitis and/or trigger finger, rendered in 2008, were not corroborated by objective findings, during or subsequent to the Veteran's military service.  

In sum, the most probative evidence of record does not establish that the Veteran's currently-diagnosed left hand disorders had their onset in service, or are etiologically-related to an in-service 1954 procedure.  Instead, the record establishes that, more than two decades after separation, the Veteran complained of a left hand disorder.  The most probative evidence of record indicates that it is less likely than not that any current disorder of the left hand is related to his military service.  The Board has fully considered the lay statements of record, and does not doubt that the Veteran has chronic pain and loss of mobility in the left hand.  However, and as explained above, the record lacks a probative, medical opinion linking any current disorder to his period of active service.  As such, the Veteran's claim fails on the basis of Hickson element (3).  See Hickson, supra.


While the Board certainly acknowledges the June 1954 in-service procedure, the most probative records in this case simply do not support the grant of service connection for a disorder of the left hand.  Further, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and therefore his claim for service connection for a disorder of the left hand must be denied.


ORDER

Entitlement to service connection for a disorder of the left hand, to include lymphangitis, trigger finger, and osteoarthritis, is denied.



____________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


